Citation Nr: 0506501	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-33 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for Type II diabetes 
mellitus, secondary to herbicide exposure.

2.  Entitlement to service connection for diabetic 
neuropathy, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1966.  The veteran also had periods of service in a 
reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran never set foot in the Republic of Vietnam 
during his term of active duty service.

2.  There is no competent evidence demonstrating that the 
veteran was exposed to Agent Orange while on active duty.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was neither incurred nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Diabetic neuropathy was not caused by a service connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is asserted that the veteran has Type II diabetes mellitus 
because of his exposure to a herbicide agent, Agent Orange, 
while serving on naval ships in the waters off the Republic 
of Vietnam.  In support of this claim the veteran's only 
theory of entitlement is that winds blew herbicide that was 
being sprayed on the Republic of Vietnam out to sea and onto 
the ships he served on, and that he was therefore exposed to 
Agent Orange.  The veteran does not claim that either 
disorder was directly incurred while on active duty by any 
means other than in-service Agent Orange exposure.  It is 
requested that the veteran be afforded the benefit of the 
doubt. 

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  Id.

VA General Counsel, in VAOPGCPREC 27-97 (July 23, 1997); 62 
Fed. Reg. 63604 (1997), opined that service on deep water 
naval vessels off shore of the Republic of Vietnam was not 
qualifying service.  The Board is obligated to follow this 
opinion.  38 U.S.C.A. § 7104 (West 2002).

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and who develops Type II diabetes mellitus, shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307 are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.307.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27630-1 (2003).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

The veteran claims that he served on ships in the waters off 
of the shores of the Republic of Vietnam.  The record shows 
that he was awarded the Vietnam Service Medal, and review of 
his service personnel records showed that he served on the 
U.S.S. Kawishiwi (AO-146) and the U.S.S. Chipola (AO-63).  
These ships were stationed in the waters off the Republic of 
Vietnam during the time the claimant served on them and 
during the Vietnam Era.  There is no evidence, however, other 
than the appellant's unsupported allegation that winds aloft 
carried herbicides sprayed in country out to sea and onto 
either vessel.  The Board notes that the veteran is not 
trained in the field of atmospheric studies, hence, his 
opinion is not shown to constitute competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Moreover, the Vietnam Service Medal does not require that the 
recipient set foot in the Republic of Vietnam.  Indeed, in 
his October 2003 VA Form 9, the veteran conceded that he 
never set foot in the Republic of Vietnam while serving with 
the above ships.  

As reported above, VAOPGCPREC 27-97 establishes as a 
prerequisite for the veteran to be presumed to have been 
exposed to Agent Orange a finding that he actually set foot 
in the Republic of Vietnam.  Thus, while the veteran served 
on ships in the waters off of the Republic of Vietnam, 
because he never set foot in Republic of Vietnam he is not 
entitled to the presumption that he was exposed to herbicides 
including Agent Orange.  

Accordingly, the veteran's claim of entitlement to service 
connection for Type II diabetes mellitus on a presumptive 
bases and his appeal must be denied as a matter of law.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307. 3.309; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).

The veteran and his representative also assert that the 
claimant has diabetic neuropathy because of Type II diabetes 
mellitus.  It is again requested that the veteran be afforded 
the benefit of the doubt.

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

For the reasons explained above, the veteran is not entitled 
to service connection for Type II diabetes mellitus.  
Therefore, entitlement to secondary service connection for 
diabetic neuropathy due to Type II diabetes mellitus must 
also be denied as a matter of law.  Sabonis. 

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), the record shows that 
VA notified the veteran that establishing entitlement to 
service connection for Type II diabetes mellitus on a 
presumptive bases requires, among other things, proof that he 
actually set foot in the Republic of Vietnam.  See, e.g., 
December 2002 RO letter; March 2003 rating decision; and July 
2003 statement of the case.  Likewise, VA notified the 
veteran that establishing entitlement to secondary service 
connection for diabetic neuropathy due to Type II diabetes 
mellitus requires, among other things, proof that he was 
service connected for Type II diabetes mellitus.  Id.  

As the veteran never sat foot in the Republic of Vietnam, 
these claims are denied because he does not meet the 
statutory threshold for presumptive entitlement to service 
connection for Type II diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  
Therefore, because the decisions are mandated by the 
veteran's failure to meet a basic prerequisite for 
presumptive and secondary service connection, the Board is 
entitled to go forward with adjudication of the claims 
regardless of whether or not VA provided adequate notice and 
assistance as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Further discussion of the VCAA is not required.


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for diabetic neuropathy is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


